DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Naim Schichrur on July 8, 2022.

The application has been amended as follows: 

In the Claims
	
The following claims replaces all previous claims in their entirety.

(Currently Amended) An apparatus of Orthogonal Frequency-Division Multiplexing (OFDM) transmission, the apparatus comprising: 
a segment parser to parse scrambled data bits of a Physical layer (PHY) Protocol Data Unit (PPDU) into a first plurality of data bits based on a first number of data bits per OFDM symbol for a first channel, and into a second plurality of data bits based on a second number of data bits per OFDM symbol for a second channel, the PPDU to be transmitted in an OFDM transmission over an aggregated bandwidth comprising the first channel in a first frequency band and the second channel in a second frequency band, the first plurality of data bits to be transmitted over the first channel in the first frequency band, the second plurality of data bits to be transmitted over the second channel in the second frequency band, wherein the segment parser is configured to determine the first number of data bits per OFDM symbol based on at least one of a number of coded bits per subcarrier for the first channel in the first frequency band, a number of OFDM subcarriers for the first channel in the first frequency band, or a coding rate for the first channel in the first frequency band, and wherein the segment parser is configured to determine the second number of data bits per OFDM symbol based on at least one of a number of coded bits per subcarrier for the second channel in the second frequency band, a number of OFDM subcarriers for the second channel in the second frequency band, or a coding rate for the second channel in the second frequency band;
a first baseband processor to encode and modulate the first plurality of data bits according to a first OFDM Modulation and Coding Scheme (MCS) for transmission over the first channel in the first frequency band; and
a second baseband processor to encode and modulate the second plurality of data bits according to a second OFDM MCS for transmission over the second channel in the second frequency band.
(Canceled) 
(Canceled) 
(Previously Presented) The apparatus of claim 1, wherein the segment parser is configured to determine a total number of scrambled data bits per OFDM symbol to be transmitted over the aggregated bandwidth based on the first number of data bits per OFDM symbol and the second number of data bits per OFDM symbol, to group the scrambled data bits of the PPDU into a plurality of data bit groups, a group of the plurality of data bit groups comprising the total number of scrambled data bits per OFDM symbol, and to parse the group into the first plurality of data bits and the second plurality of data bits. 
(Original) The apparatus of claim 1, wherein the first channel comprises a first aggregated channel comprising an aggregation of a first channel bandwidth in the first frequency band and a second channel bandwidth in the first frequency band, and wherein the second channel comprises a second aggregated channel comprising an aggregation of a first channel bandwidth in the second frequency band and a second channel bandwidth in the second frequency band. 
(Original) The apparatus of claim 5, wherein the first baseband processor comprises a first encoder to encode the first plurality of data bits into a first plurality of encoded data bits, and a first stream parser to parse the first plurality of encoded data bits into a first plurality of spatial streams, and wherein the second baseband processor comprises a second encoder to encode the second plurality of data bits into a second plurality of encoded data bits, and a second stream parser to parse the second plurality of encoded data bits into a second plurality of spatial streams.
(Original) The apparatus of claim 5, wherein the first aggregated channel comprises a 160 Megahertz (MHz) channel, the first channel bandwidth in the first frequency band comprises a first 80MHz channel bandwidth, the second channel bandwidth in the first frequency band comprises a second 80MHz channel bandwidth, the first channel bandwidth in the second frequency band comprises a third 80MHz channel bandwidth, and the second channel bandwidth in the second frequency band comprises a fourth 80MHz channel bandwidth.
(Currently Amended) The apparatus of claim 5, wherein the first channel bandwidth in the first frequency band is contiguous to the second channel bandwidth in the first frequency band, and wherein the first channel bandwidth in the second frequency band is contiguous to the second channel bandwidth in the second frequency band. 
(Original) The apparatus of claim 5, wherein the first channel bandwidth in the first frequency band is non-contiguous to the second channel bandwidth in the first frequency band, and wherein the first channel bandwidth in the second frequency band is non-contiguous to the second channel bandwidth in the second frequency band. 
(Original) The apparatus of claim 1, wherein the aggregated bandwidth comprises a 320 Megahertz (MHz) channel, the first channel comprising a first 160MHz channel, and the second channel comprising a second 160MHz channel. 
(Original) The apparatus of claim 1, wherein the first channel comprises a first 160MHz channel, 80MHz channel or 40MHz channel, and the second channel comprises a second 160MHz channel, 80MHz channel or 40MHz channel. 
(Original) The apparatus of claim 1, wherein the aggregated bandwidth comprises a wide channel bandwidth (BW) of at least 160 Megahertz (MHz), the wide channel BW covering at least first and second consecutive 80MHz channel BWs, the apparatus configured to transmit the PPDU over the wide channel BW according to a tone plan comprising a wide resource unit (RU) comprising at least 1992 tones, the tone plan comprising 996 tones of the first 80MHz channel BW assigned to a first portion of the wide RU, 996 tones of the second 80MHz channel BW assigned to a second portion of the wide RU, and a Direct Current (DC) portion between the first and second portions of the wide RU comprising a plurality of guard tones that separate between the first and second 80MHz channel BWs.
(Original) The apparatus of claim 1, wherein the first frequency band comprises a 6 Gigahertz (GHz) wireless frequency band, and the second frequency band comprises a 5GHz wireless frequency band or a 2.4GHz wireless frequency band. 
(Original) The apparatus of claim 1, wherein the first channel in the first frequency band comprises a first channel in a 6 Gigahertz (GHz) wireless frequency band, and the second channel in the second frequency band comprises a second channel in the 6GHz wireless frequency band. 
(Original) The apparatus of claim 1 comprising one or more antennas, a memory and a processor. 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 

Allowable Subject Matter
Claims 1 and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or to fairly suggest wherein the segment parser is configured to determine the first number of data bits per OFDM symbol based on at least one of a number of coded bits per subcarrier for the first channel in the first frequency band, a number of OFDM subcarriers for the first channel in the first frequency band, or a coding rate for the first channel in the first frequency band, and wherein the segment parser is configured to determine the second number of data bits per OFDM symbol based on at least one of a number of coded bits per subcarrier for the second channel in the second frequency band, a number of OFDM subcarriers for the second channel in the second frequency band, or a coding rate for the second channel in the second frequency band in conjunction with other limitations in independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US Pub. No. 2019/0110261) discloses spectral mask and flatness for wireless local area network.
Srinivasa et al. (Us Pub. No. 2011/0026623) discloses first and second MCSs for transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466